UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1286


MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

                Petitioner - Appellant,

          v.

SOUTH CAROLINA, THE STATE OF,

                Respondent – Appellee,

          and

COLUMBIA SC, THE CITY OF,

                Respondent.



                              No. 13-1609


MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

                Petitioner - Appellant,

          v.

SOUTH CAROLINA, THE STATE OF,

                Respondent – Appellee,

          and

COLUMBIA SOUTH CAROLINA, CITY OF, hereinafter “the City”,

                Respondent.
Appeals from the United States District Court for the District
of South Carolina, at Aiken.   Terry L. Wooten, Chief District
Judge. (1:13-cv-00298-TLW; 1:13-cv-00033-TLW)


Submitted:   October 17, 2013           Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In these consolidated appeals, Marie Therese Assa’ad-

Faltas seeks to appeal the district court’s orders accepting the

recommendations of the magistrate judge and denying relief on

her petitions seeking federal habeas relief.                        Assa’ad-Faltas has

also filed motions to vacate the court’s consolidation order and

to supplement her informal opening briefs in both appeals, as

well as a motion and a supplemental motion for injunctive relief

pending her appeal in Appeal No. 13-1609.

               The    district     court       orders      Assa’ad-Faltas        seeks     to

appeal    are    not       appealable    unless      a    circuit    justice     or   judge

issues     a     certificate        of        appealability.              28    U.S.C.      §

2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent       “a    substantial       showing       of     the    denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,      537    U.S.      322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a



                                               3
debatable claim of the denial of a constitutional right.           Slack,

529 U.S. at 484-85.

          We have independently reviewed the record and conclude

that   Assa’ad-Faltas   has   not       made   the   requisite   showing.

Accordingly, we deny the pending motions, deny a certificate of

appealability and dismiss the appeals.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 DISMISSED




                                    4